Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted that the specification does not explicitly disclose: “an active heater disposed in front of a light source in a light exiting direction and separated from the light source by a predetermined distance in the light exiting direction”. Clarification is requested.

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 
On pages, Applicant(s) argue that Kato fails and/or does not disclose “an active heater 
disposed in front of a light source in a light exiting direction and separated from the light source be a predetermined distance in the light exiting direction”.

Examiner respectfully disagrees. It is noted first that the specification is devoid of any 
language describing the relationship between the active heater and the light source. More specifically, only the drawings describe the structural relationship between the light source and the active heater, see Fig 3, and there is no mention of an active heater in front of a light source. Secondly, similar to the lack of written description with respect to the noted relationship of placement of the active heater with respect to the light source, the claimed separating distance is also not described and only disclosed in the drawing, see Fig. 3. 
In light of reviewing the claims with respect to the specification, examiner notes that the 
active heater is not directly in front of the light source, but it is adjacent to the light source and not blocking the light path and is separated from the light source, i.e. not attached or on the light source. This is shown in Fig 3, see element 190 which displays the active heater as being flush with the light source, unlike contended by applicants when comparing the Kato active heater with the instant claimed active heater. More specifically, Kato discloses the claimed active heater which is placed adjacent to the light source, i.e. separated by a predetermined . 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al (Pub 20050242741) in view of Matsumoto (Pub 20110001937) in view of Ueyama et al (U.S 6467911) in view of Miyamoyo (Pub 20140313490) in view of Kato (Pub 20130242265).

Regarding claims 1 and 12, Shiota discloses image display comprising: 
a light source device configured to use a solid-state light source, (element 5 fig 1; 
	a determination unit configured to determine a luminance state of an image,(element 2 fig 1); 
	and circuitry configured to control the light source temperature on a basis of the luminance state of an image, (element 6 fig 1; and Para. [0019]).
However, a laser light source is not explicitly disclosed. 
Examiner notes, however, that the use of solid state light sources are well known and conventional. In a similar field of endeavor, Matsumoto discloses projection display device and illumination device comprising laser light source instead of a lamp. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a solid light source instead of a lamp for the common purpose of generating high luminance and high precision images using wide color space. 
The combination thus far does not explicitly disclose an active heater and controlling the heater. 
In a similar field of endeavor, Ueyama discloses projector and lamp unit comprising an active heater configured to surround the light source, (fig 26 steps #10-40; and see heater element 67 fig 21).  Therefore, it would have been obvious to one of ordinary skill in the art 
Ueyama does not explicitly disclose set a state in which a temperature of at least the solid-state light source is caused to increase controlling the heater on a basis of a determination result of the luminance state of the image. 
In a similar field of endeavor, Miyamoyo discloses light source apparatus, image display apparatus and control comprising:  set a state in which a temperature of at least the solid-state light source is caused to increase and controlling the heater on a basis of a determination result of the luminance state of the image, (Para. [0003] maintaining constant temperature when it is expected to decrease is comparable to an increase in temperature). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiota by incorporating the teachings of Miyamoyo for the common purpose of increasing the life span of the used light source and/or maintaining the quality of displayed images/video. 
The combination thus far does not explicitly disclose a heater disposed in front of the light source in a light exit direction. 
Kato discloses optical module and scanning image display device wherein a heater is disposed in front of a light source in the light exiting direction and separated from the light source by a predetermined distance in the light exiting direction, (element 3a fig 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of 

Regarding claim 2, Shiota discloses an image generation unit configured to generate an image using light sent from the light source device, element 114 fig 20); 
and circuitry configured to project the image generated by the image generation unit, (element 116 fig 20), wherein the circuitry controls lamp source heat on a basis of a determination results of a luminance state on the image generated as an image to be projected, (Par. [0019]). 
The combination thus far does not explicitly disclose an active heater and controlling the heater. 
In a similar field of endeavor, Ueyama discloses projector and lamp unit comprising an active heater, (fig 26 steps #10-40; and see heater element 67 fig 21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiota by incorporating the teachings of Ueyama for the common purpose of operating a light source at optimal setting thereby providing optimal brightness. 
However, an active heater configured to surround the light source and to set a state in which a temperature of at least the solid-state light source is caused to increase and controlling the heater on a basis of a determination result of the luminance state of the image.
In a similar field of endeavor, Miyamoyo discloses light source apparatus, image display apparatus and control comprising:  set a state in which a temperature of at least the solid-state light source is caused to increase and controlling the heater on a basis of a determination result 


Regarding claim 3, Shiota discloses adjusting temperature per claim 1. However, determining a low-luminance image and causing a light source temperature to increase when such image condition is detected is not explicitly disclosed. 
In a similar field of endeavor, Miyamoyo discloses light source apparatus, image display apparatus and control comprising:  set a state in which a temperature of at least the solid-state light source is caused to increase and controlling the heater on a basis of a determination result of the luminance state of the image, (Para. [0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiota by incorporating the teachings of Miyamoyo for the common purpose of increasing the life span of the used light source and/or maintaining the quality of displayed images/video. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota in view of Matsumoto in view of Kato in view of Ueyama in view of Miyamoyo in view of Dobler et al (Pub 20120050351).


In a similar field of endeavor, Dobler discloses method for operating a projector having high pressure discharge lamp comprising determining that the image is not at least a low luminance image, controlling a heater to set a state in which the temperature of the solid-state light source is caused to decrease, (Para. [0106] examiner notes this paragraph discusses a transition from high to low brightness, however, a transition from low to high brightness yields the claimed limitation, i.e. instead of protecting the lamp from cooling down i.e. increasing temperature when transition from high to low brightness, hence, the reverse is true, i.e. reducing temperature when transitioning from low to high brightness). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiota by incorporating the teachings of Dobler for the common purpose of maintaining good contrast during scene changes. 

Regarding claim 6, Shiota in view of Matsumoto in view of Ueyama in view of Miyamoyo in view of Kato discloses an active heater and controlling temperature based on image luminance, see claim 1. However, decreasing a light source temperature when white images are displayed is not explicitly disclosed. 
In a similar field of endeavor, Dobler discloses method for operating a projector having high pressure discharge lamp comprising determining that the image is not at least a low . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota in view of Matsumoto in view of Ueyama in view of Miyamoyo in view of Kato in view of Furukawa (Pub 20130107220).

Regarding claim 4, Shiota discloses controlling temperature of light source based on
characteristics of a video signal, see claim 1. However, determining an image is a whole black image is not explicitly disclosed. 
In a similar field of endeavor, Furukawa discloses projector, light source device, method of controlling temperature of light source and program wherein, in a case in which an image is a whole black image, the determination unit determines that the image is a low-luminance image, (Para. [0008]). Therefore, it would have been obvious to one of ordinary skill in the art . 

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota in view of Matsumoto in view of Ueyama in view of Miyamoyo in view of Kato in view of Ogi (Pub 20140253527).

Regarding claim 7, Shiota discloses adjusting light source temperature based on a video 
signal. However, determining a luminance state in units of frame unit is not explicitly disclosed. 
In a similar field of endeavor, Ogi discloses laser projection display device and laser drive control method wherein the circuitry determines the luminance state of the image in a frame unit of an image signal for generating a projection image, (Para. [0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiota by incorporating the teachings of Ogi for the common purpose of accounting for temporal scene changes. 

Regarding claim 8, Shiota discloses adjusting temperature per claim 1. However, a temperature sensor is not explicitly disclosed. 
In a similar field of endeavor, Ogi discloses wherein the circuitry controls an operation of the temperature adjustment device on a basis of a detection output of a temperature sensor that detects a temperature state of the solid-state light source, (element 11 fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 9, Shiota discloses adjusting temperature per claim 1. However, a heater and a luminance sensor are not explicitly disclosed. 
In a similar field of endeavor, Kato discloses laser light source module and scanning image display apparatus comprising a heater configured to surround the light source and to set a state in which a temperature of at least the solid-state light source is caused to increase and controlling the heater on a basis of a determination result of the luminance state of the image, (Fig. 2 3a, and element 5 and inner and/or outer cover 12 and/or 11/112 fig 4 i.e. the combination of element 5 and covers surrounds light source; and Para. [0048]; examiner notes variable image luminance requires corresponding heat control to preserve image quality). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiota by incorporating the teachings of Kato for the common purpose of preserving image quality.
The combination does not explicitly disclose a luminance sensor. 
In a similar field of endeavor, Ogi discloses wherein the circuitry controls an operation of the temperature adjustment device on a basis of a detection output of luminance of illumination light or projected light detected by a luminance sensor disposed in the image generation unit or the projection unit, (element 10 fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota in view of Matsumoto in view of Kato in view of Ueyama in view of Miyamoyo in view of Nakano et al (Pub 20030137640).
Regarding claim 10, Shiota discloses adjusting temperature per claim 1. However, heater is not disclosed. 
In a similar field of endeavor Kato discloses optical module and scanning image display device wherein a heater is disposed in front of a light source in the light exiting direction and separated from the light source by a predetermined distance in the light exiting direction, (element 3a fig 6; element 5 and inner and/or outer cover 12 and/or 11/112 fig 4 i.e. the combination of element 5 and covers surrounds light source; and Para. [0048]; examiner notes variable image luminance requires corresponding heat control to preserve image quality). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiota by incorporating the teachings of Kato for the common purpose of preserving image quality.
An electric heating coil is not explicitly disclosed by the combination thus far.
In a similar field of endeavor, Nakano discloses a projector wherein an electric heating coil that heats the solid-state light source is provided as one of the temperature adjustment devices, (Para. [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiota by incorporating the teachings .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota in view of Matsumoto in view of Kato in view of Ueyama in view of Miyamoyo in view of Nobuo (JP 2014219493a).

Regarding claim 11, Shiota discloses adjusting temperature per claim 1. However, a heatsink driving unit is not explicitly disclosed. 
In a similar field of endeavor, Nobuo discloses projector comprising: a heatsink driving unit configured to cause a heatsink corresponding to the solid-state light source to be moved so that heat conduction from the solid-state light source is lowered, as one of the temperature adjustment devices. See abstract below: 

    PNG
    media_image1.png
    721
    361
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiota by incorporating the teachings of Nobuo for the .



Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (Pub 20130107220) in view of Kato in view of Ueyama in view of Miyamoyo.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1 and 12, Furukawa discloses a projector comprising: 
a light source device configured to use a solid-state light source, (Para. [0003]); 

a circuitry configured to determine a luminance state of an image, (element 22 and ,(St102 fig 2);  and circuitry configured to control the temperature adjustment device on a basis of a determination result of the determination unit, (element 22 fig 1 and , (ST103 St104 fig 2)).
However, a heater is not explicitly disclosed. 
In a similar field of endeavor, Kato discloses optical module and scanning image display device wherein a heater is disposed in front of a light source in the light exiting direction and separated from the light source by a predetermined distance in the light exiting direction, (element 3a fig 6;  element 5 and inner and/or outer cover 12 and/or 11/112 fig 4 i.e. the combination of element 5 and covers surrounds light source; and Para. [0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Furukawa by incorporating the teachings of Kato for the common purpose of preserving image quality. 
The combination thus far does not explicitly disclose an active heater and controlling the heater. 
In a similar field of endeavor, Ueyama discloses projector and lamp unit comprising an active heater configured to surround the light source, (fig 26 steps #10-40; and see heater element 67 fig 21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination by incorporating the teachings of Ueyama for the common purpose of operating a light source at optimal setting thereby providing optimal brightness. 

In a similar field of endeavor, Miyamoyo discloses light source apparatus, image display apparatus and control comprising:  set a state in which a temperature of at least the solid-state light source is caused to increase and controlling the heater on a basis of a determination result of the luminance state of the image, (Para. [0003] maintaining constant temperature when it is expected to decrease is comparable to an increase in temperature). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination by incorporating the teachings of Miyamoyo for the common purpose of increasing the life span of the used light source and/or maintaining the quality of displayed images/video. 
The combination thus far does not explicitly disclose a heater disposed in front of the light source in a light exit direction. However, disposing a heater in front of a light source is a design choice. 
For example, Kato discloses optical module and scanning image display device wherein a heater is disposed in front of a light source (element 3a fig 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination by incorporating the teachings of Kato for the common purpose of generating optimal color illumination. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422